Judgment, Supreme *229Court, New York County (Joan Carey, J., at suppression hearing; Felice Shea, J., at plea and sentence), rendered November 8, 1995, convicting defendant, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
This Court has previously determined that additional information received by the police minutes following defendant’s unlawful arrest provided an independent basis for probable cause, thereby severing any causal relationship between the unlawful arrest and the subsequent lineup identification (People v Brown, 215 AD2d 333, lv withdrawn 86 NY2d 791). We find no basis to depart from that determination on this appeal. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.